State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 7, 2016                      D-43-16
___________________________________

In the Matter of JOEL A.
   PADILLA, an Attorney.                    MEMORANDUM AND ORDER

(Attorney Registration No. 4434395)
___________________________________


Calendar Date:   June 13, 2016

Before:   Garry, J.P., Egan Jr., Lynch, Clark and Aarons, JJ.

                             __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Alison M. Coan of counsel), for Committee on Professional
Standards.

      Law Offices of Sarah Diane McShea, New York City (Sarah
Diane McShea of counsel), for Joel A. Padilla.

                             __________


Per Curiam.

     Joel A. Padilla was admitted to practice by this Court in
2006. He currently resides in New Jersey.

      In August 2015, Padilla pleaded guilty to the crime of
manufacturing, distributing or dispensing a controlled dangerous
substance, i.e., marihuana (see NJ Stat Ann 2C:35-5). This
charge stemmed from the discovery by New Jersey authorities of a
marihuana growing operation in the basement of Padilla's home.
In October 2015, Padilla was sentenced to, among other things, 90
days in jail and two years of probation. He duly reported his
conviction to this Court.

      The Committee on Professional Standards now moves for
Padilla to show cause why a final order of suspension, censure or
removal from office should not be made due to Padilla's
                              -2-                D-43-16

conviction of a serious crime in New Jersey (see Judiciary Law
§ 90 [4] [f], [g]). Padilla does not contest the propriety of
the motion and has submitted evidence in mitigation.

      Under the circumstances presented – including the serious
criminal conduct committed by Padilla, as well as his previously
unblemished professional reputation and disciplinary record (see
e.g. Matter of Proyect, 192 AD2d 868, 869 [1993]) – we conclude
that he should be suspended for two years, effective immediately.

      Garry, J.P., Egan Jr., Lynch, Clark and Aarons, JJ.,
concur.



      ORDERED that the motion of the Committee on Professional
Standards is granted; and it is further

      ORDERED that Joel A. Padilla is suspended from the practice
of law for two years, effective immediately, and until further
order of this Court; and it is further

      ORDERED that, for the period of suspension, Joel A. Padilla
is commanded to desist and refrain from the practice of law in
any form, either as principal or as agent, clerk or employee of
another; and Padilla is forbidden to appear as an attorney or
counselor-at-law before any court, judge, justice, board,
commission or other public authority, or to give to another an
opinion as to the law or its application, or any advice in
relation thereto; and it is further
                              -3-                  D-43-16

      ORDERED that Joel A. Padilla shall comply with the
provisions of this Court's rules regulating the conduct of
suspended attorneys (see Rules of App Div, 3d Dept [22 NYCRR]
§ 806.9).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court